


110 HR 2763 IH: Biofuels Research and Development

U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2763
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance research, development, demonstration, and
		  commercial application of biofuels related technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Biofuels Research and Development
			 Enhancement Act .
		2.Biofuels and
			 biorefinery information center
			(a)In
			 generalThe Secretary of Energy (in this Act referred to as the
			 Secretary), in cooperation with the Secretary of Agriculture,
			 shall establish an information center to make available to interested parties
			 information on research, development, and commercial application of
			 technologies related to biofuels and biorefineries, including—
				(1)biochemical and
			 thermochemical conversion technologies capable of making fuels from
			 lignocellulosic feedstocks;
				(2)biotechnology
			 processes capable of making biofuels with an emphasis on development of
			 biorefinery technologies using enzyme-based processing systems; and
				(3)other advanced
			 processes and technologies that will enable the development of biofuels.
				(b)AdministrationIn administering the biofuels and
			 biorefinery information center, the Secretary shall—
				(1)continually update
			 information provided by the center;
				(2)make information
			 available to interested parties on the process for establishing a biorefinery;
			 and
				(3)make information
			 and assistance provided by the center available through a toll-free telephone
			 number and website.
				3.Biofuels and
			 advanced biofuels infrastructureSection 932 of the Energy Policy Act of 2005
			 (42 U.S.C. 16232) is amended by adding at the end the following new
			 subsection:
			
				(f)Biofuels and
				advanced biofuels infrastructure
					(1)In
				generalThe Secretary shall carry out a program of research,
				development, and demonstration as it relates existing transportation fuel
				distribution infrastructure and new alternative distribution infrastructure.
				The program shall focus on the physical and chemical properties of biofuels and
				efforts to prevent or mitigate against adverse impacts of those properties in
				the following areas:
						(A)Corrosion of
				metal, plastic, rubber, cork, fiberglass, glues, or any other material used in
				pipes and storage tanks.
						(B)Dissolving of
				storage tank sediments.
						(C)Clogging of
				filters.
						(D)Contamination from
				water or other adulterants or pollutants.
						(E)Poor flow
				properties related to low temperatures.
						(F)Oxidative and
				thermal instability in long-term storage and use.
						(G)Increased volatile
				emissions.
						(H)Microbial
				contamination.
						(I)Problems
				associated with electrical conductivity.
						(J)Increased nitrogen
				oxide
				emissions.
						.
		4.BiodieselNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on any
			 research and development challenges inherent in increasing to 5 percent the
			 proportion of diesel fuel sold in the United States that is biodiesel (as
			 defined in section 757 of the Energy Policy Act of 2005 (42 U.S.C.
			 16105)).
		5.Bioresearch
			 centers for systems biology programSection 977(a)(1) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16317(a)(1)) is amended by inserting before the period at
			 the end the following: , including the establishment of at least 11
			 bioresearch centers of varying sizes, as appropriate, that focus on biofuels,
			 of which at least 2 centers shall be located in each of the 4 Petroleum
			 Administration for Defense Districts with no subdistricts and at least 1 center
			 shall be located in each of the subdistricts of the Petroleum Administration
			 for Defense District with subdistricts.
		6.Grants for biofuel
			 production research and development in certain States
			(a)In
			 generalThe Secretary shall provide grants to eligible entities
			 for research, development, demonstration, and commercial application of biofuel
			 production technologies in States with low rates of ethanol production,
			 including low rates of production of cellulosic biomass ethanol, as determined
			 by the Secretary.
			(b)EligibilityTo
			 be eligible to receive a grant under this section, an entity shall—
				(1)(A)be an institution of
			 higher education (as defined in section 2 of the Energy Policy Act of 2005 (42
			 U.S.C. 15801)) located in a State described in subsection (a); or
					(B)be a consortium including at least 1
			 such institution of higher education, and industry, State agencies, Indian
			 tribal agencies, or local government agencies located in the State; and
					(2)have proven
			 experience and capabilities with relevant technologies.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section $25,000,000 for each of fiscal years 2008
			 through 2010.
			7.Biorefinery
			 energy efficiencySection 932
			 of Energy Policy Act of 2005 (42 U.S.C. 16232), is amended by adding at the end
			 the following new subsection:
			
				(g)Biorefinery
				energy efficiencyThe Secretary shall establish a program of
				research, development, demonstration, and commercial application for increasing
				energy efficiency and reducing energy consumption in the operation of
				biorefinery
				facilities.
				.
		8.Study of
			 increased consumption of ethanol-blended gasoline with higher levels of
			 ethanol
			(a)In
			 generalThe Secretary, in cooperation with the Secretary of
			 Agriculture, the Administrator of the Environmental Protection Agency, and the
			 Secretary of Transportation, and after providing notice and an opportunity for
			 public comment, shall conduct a study of the feasibility of increasing
			 consumption in the United States of ethanol-blended gasoline with levels of
			 ethanol that are not less than 10 percent and not more than 40 percent.
			(b)StudyThe
			 study under subsection (a) shall include—
				(1)a
			 review of production and infrastructure constraints on increasing consumption
			 of ethanol;
				(2)an evaluation of
			 the economic, market, and energy-related impacts of State and regional
			 differences in ethanol blends;
				(3)an evaluation of
			 the economic, market, and energy-related impacts on gasoline retailers and
			 consumers of separate and distinctly labeled fuel storage facilities and
			 dispensers;
				(4)an evaluation of
			 the environmental impacts of the ethanol blends described in subsection (a) on
			 evaporative and exhaust emissions from on-road, off-road, and marine vehicle
			 engines;
				(5)an evaluation of
			 the impacts of the ethanol blends described in subsection (a) on the operation,
			 durability, and performance of on-road, off-road, and marine vehicle engines;
			 and
				(6)an evaluation of the safety impacts of the
			 ethanol blends described in subsection (a) on consumers that own and operate
			 off-road and marine vehicle engines.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the results of the study conducted under
			 this section.
			9.Study of
			 optimization of flexible fueled vehicles to use E–85 fuel
			(a)In
			 GeneralThe Secretary shall conduct a study of whether optimizing
			 flexible fueled vehicles to operate using E–85 fuel would increase the fuel
			 efficiency of flexible fueled vehicles, and shall include recommendations for
			 how manufacturers can best optimize such vehicles to increase fuel
			 efficiency.
			(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Science and Technology of the House of
			 Representatives the Committee on Energy and Natural Resources of the Senate a
			 report that describes the results of the study under this section, including
			 any recommendations of the Secretary.
			10.Study of engine
			 durability associated with the use of biodiesel
			(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall initiate a study on the effects of the use of
			 biodiesel on engine durability.
			(b)ComponentsThe
			 study under this section shall include—
				(1)an assessment of
			 whether the use of biodiesel in conventional diesel engines lessens engine
			 durability; and
				(2)an assessment of
			 the effects referred to in subsection (a) with respect to biodiesel blends at
			 varying concentrations, including the following percentage concentrations of
			 biodiesel:
					(A)5 percent
			 biodiesel.
					(B)10 percent biodiesel.
					(C)20 percent biodiesel.
					(D)30 percent biodiesel.
					(E)100 percent biodiesel.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Science and Technology of the House of
			 Representatives the Committee on Energy and Natural Resources of the Senate a
			 report that describes the results of the study under this section, including
			 any recommendations of the Secretary.
			11.Bioenergy
			 research and development, authorization of appropriation
			(a)Section 931 of the Energy Policy Act of
			 2005 (42 U.S.C. 16231) is amended—
				(1)in subsection
			 (b)—
					(A)at the end of
			 paragraph (2) by striking and;
					(B)at the end of
			 paragraph (3) by striking the period and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(4)$963,000,000 for
				fiscal year 2010.
							;
				and
					(2)in subsection (c)—
					(A)in paragraph (2),
			 by striking $251,000,000 and inserting
			 $377,000,000;
					(B)in paragraph (3),
			 by striking $274,000,000 and inserting
			 $398,000,000; and
					(C)by adding at the
			 end the following new paragraph:
						
							(4)$419,000,000 for
				fiscal year 2010, of which $150,000,00 shall be for section
				932(d).
							.
					
